DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support in the instant Application for such amendments on accompanying remarks/arguments filings.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 1 is objected to because of the following informalities:  at line three (3) it is claimed “multilevel” cell; it appears this may be an unintentional typographical error; the specification does not include this terminology while including “multi-level.”  Additionally, the claim expressly requires “wherein the nonvolatile memory space includes both multilevel cell (MLC) space and single level cell (SLC) space.” And later includes: “at least one MLC nonvolatile memory element; at least one SLC nonvolatile memory element.” Given that the claim first requires “wherein the nonvolatile memory space includes both multilevel cell (MLC) space and single level cell (SLC) space,” it is of logical consequence, implicit and self-evident that such MLC and SLC spaces include at least one MLC memory element and at least one SLC memory element. Thus the latter claim limitation does not further limit the claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4 and 7-9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Publication No. 20100172179 to Gorobets et al. (“Gorobets”) in view of Publication: “Design Tradeoffs in a Flash Translation Layer” to Goodson et al. (“Goodson”).
As to claim 1, Gorobets teaches substantially the claimed invention, including: A system for storing data (As found in at least FIGS. 1, 8, 12, 15, 20) comprising: memory space containing volatile memory space and nonvolatile memory space (As found in at least FIG. 15: volatile Cache RAM 102, and nonvolatile memory 200), wherein the nonvolatile memory space includes both multilevel cell (MLC) space and single level cell (SLC) space (As found in at least FIG. 15, MLC 202 and SLC binary cache 204; further, as found in at least [0129]: binary cache configured as one bit of data in each cell); at least one controller to operate memory elements and associated memory space (As found in at least FIGS. 8 and 15, controller 300 or unnumbered “Controller” in FIG. 15 to operate memory 200); at least one MLC nonvolatile memory element; at least one SLC nonvolatile memory element (As found in at least FIGS. 15, 20 and [0129]: 202 and or 2003 including at least one MLC, while 204 and or 2001 including at least one SLC); at least one random access volatile memory element (As found in at least FIG. 15: 102); wherein the at least one controller maintain an address table in one or more of the memory elements (As found in at least FIGS. 8 and 15, and as found in at least [0096]); and wherein the address table maps logical and physical addresses adaptable to the system (As found in at least [0096]), wherein the mapping is performed as necessitated by the system to maximize lifetime, 
While Gorobets may not expressly teach an FTL flash translation layer,
Goodson, relevantly and complementarily, teaches and documents the purpose and motivation for using FTL for flash memory devices (As set, for example, on the title itself: Design tradeoffs in a flash translation layer, and as found in §§ 1-2: providing purpose of flash translation layer).
Gorobets and Goodson are analogous art because they are from the same filed of endeavor regarding memory devices that may include nonvolatile flash memory.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Gorobets as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Goodson also as set forth in this Office action and as found in the reference.  It would have been obvious to one of ordinary skill in the art at the time of the invention to apply the teachings of Goodson to the teachings of Gorobets such that an FTL (as explained by Goodson) is used with the flash device taught by Gorobets for the purpose of allowing the files system of the flash memory device to maintain the block interface of the disk without sacrificing the tighter integration and control over how the flash is managed and 
Therefore, it would have been obvious to combine Gorobets with Goodson to make the above modification.  
As claim(s) 2 and 9, Gorobets et al. explain that flash memory is most commonly provided in the form of a memory card (i.e., module or standalone unit as claimed) or a flash drive (i.e., module or standalone unit or hard drive, as claimed) (see background 4] [0015]). Because Gorobets et al. embodiments involve flash memory, the provisions of being a module, standalone device or hard drive, as Claimed, are met.
As to claim 3, Gorobets et al. teach at least one of the volatile or nonvolatile memories are embedded in the at least one controller (see Fig. 15 volatile Cache (RAM) 102 is embedded within Controller).
As to claim 4, Gorobets et al. teachs the nonvolatile memory (Figs. 15 MLC Memory) is flash memory because the device is a flash memory device (see 4] [0135]; see also, Fig. 15, which labels the memory device as a “Flash Memory Device”).
As claim(s) 7 and 8, although Gorobets et al. teach the volatile memory (Fig. 15 Cache (RAM) 102), they are silent with respect to the specific type of volatile memory— whether DRAM or SRAM as claimed. Gorobets et al. does not mention or show any aspects of the type of volatile memory employed

It would have obvious to one of ordinary skill in the art before the invention use DRAM or SRAM for the volatile memory as claimed because of the reasons discussed above.
Claim 5 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Gorobets et al. in view of Goodson et al., as applied to claim 1, further in view U.S. Publication No. 20090268513 to De Ambroggiet et al. (“De Ambroggiet”), further in view of US Publication No. 20100058018 to Kund et al. (“Kund”).
claim 5, Gorobets et al. fail to teach that the memory could be anything other than flash EEPROM or other types of charge trapping memory see e.g. 4] [0010] describing the various types of memory.
De Ambroggiet al. teaches that one type of resistive memory (RRAM), Phase Change (PCRAM or PCM) can be configured to be partially SLC and partially MLC.
Kund et al. teach generally that “Emerging memory technologies such as resistive memory (e.g., resistive random access memories such as phase change random access memory (PCRAM), conductive bridge random access memory (CBRAM), and magnetic random access memory (MRAM) offer certain advantages over DRAM, Flash and other conventional types of memory devices in terms of switching speeds, size, power consumption, and non-volatility.” 4] [0016].
Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the flash EEPROM taught by Gorobets et al. with the PCM taught by De Ambroggiet al. in view of the PCM advantages over flash EEPROM taught by Kund et al. because the emerging memories (such as PCRAM) offer switching speed, size, power-consumption, and non-volatility advantages over flash memory.
Claim 6 is rejected under pre-AlA35 U.S.C. 103(a) as being unpatentable over Gorobets et al. in view of Goodsonetal., as applied to claim 1, further in view of US 
As to claim 6, Gorobets et al. fail to teach that the memory could be anything other than flash EEPROM or other types of charge trapping memory see e.g. 4 [0010] describing the various types of memory.
Chen et al. teach that MRAM could be used as SLCin conjunction with some other memory type being used as MLC to create a hybrid density memory. See e.g.  [0031].
Kund et al. teach generally that “Emerging memory technologies such as resistive memory (e.g., resistive random access memories such as phase change random access memory ( PCRAM), conductive bridge random access memory (CBRAM), and magnetic random access memory ( MRAM)) offer certain advantages over DRAM, Flash and other conventional types of memory devices in terms of switching speeds, size, power consumption, and non-volatility.” 4] [0016].
Accordingly it would have been obvious to one of ordinary skill in the art at the time of the invention to replace the SLC flash EEPROM taught by Gorobets et al. with the SLC MRAM in view of the MRAM advantages over flash EEPROM taught by Kund et al. because the emerging memories (such as MRAM) offer switching speed, size, power-consumption, and non-volatility advantages over flash memory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim(s) 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-12 of U.S. Patent No. 10950300. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obviated by the patented claims. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over (in a non-statutory double patent rejection) the earlier claim. In re Lonqi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Bercl, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). Ely Lilly and Co. v Bar Laboratories, Inc., United States Court of Appeals for the Federal Circuit, on petition for rehearing en banc (decided: May 30, 2001). Furthermore, the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application claim obvious common subject matter, wherein the claims of the instant Application and .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827